DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-19 are currently pending in this application.
Election/Restrictions
This application contains claims directed to the following patentably distinct species I-VI. The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Claims 2-18 are related to different patentable subject matter, since there are six independent species being claimed.
The six species are:
(I) the species in which, “the at least one light emitting element of the light emitting unit is grouped into at least one element group arranged in a first direction, the element group includes a plurality of sub element groups arranged to be spaced apart from each other by a first distance in the first direction and electrically connected to each other, and the sub element group includes at least one light emitting element arranged in a second direction intersecting the first direction.” This can be found in claims 2-6, figures 7A and 7B, and paragraphs 0012 and 0196-0197.
(II) the species in which, “the light emitting unit includes a plurality of light emitting elements arranged in a second direction, and is arranged adjacent in a first direction intersecting the second direction, and the first direction is a direction parallel to a base line connecting center positions of the light emitting device and the sensor device.” This can be found in claims 7-9, figures 11A and 11B, and paragraphs 0017 and 0237-0250.
(III) the species in which, “the optical device further includes an actuator which is attached to the first optical member to move the first optical member.” This can be found in claims 10-12, figure 18, and paragraphs 0020-0022, 0281-0291, and 0297.
(IV) the species in which, “the first optical member is a diffractive optical element, and the second optical member includes at least one or more lenses or at least one or more diffractive optical elements.” This can be found in claims 13-14, figures 5A and 5B, and paragraphs 0024, 0035, 0178-0184].
(V) the species in which, “the optical device further includes a second light emitting device that emits surface light over the entire target area, wherein the at least one sensor device detects a second received light, which is the emitted surface light, that is reflected from the target area, and the controller generates a two-dimensional image based on the detected second received light.” This can be found in claims 15-16, figure 6, and paragraphs 0185-0195.
(VI) the species in which, “a distance between the plurality of line pattern lights is greater than or equal to a maximum pixel parallax distance and the sensor device includes an asynchronous type sensor device or a frame type sensor device for sensing pixel-based data, and the controller controls the sensor device so that the sensor device operates in synchronization with a point of time when the light emitting element emits light.” This can be found in claims 17 and 18, figure 3a, paragraphs 0027-0028, 0105, 0113, and 0117.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482